Citation Nr: 0820353	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  07-16 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Lincoln, Nebraska, Regional Office 
(RO).  A notice of disagreement was filed in April 2007, a 
statement of the case was issued in May 2007, and a 
substantive appeal was received in May 2007.  

The veteran testified at a hearing before the Board in April 
2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified at a Board hearing in April 2008 that 
he underwent post-service hearing tests administered by his 
employer, the BMSF railroad, starting in the 1980's.  He also 
testified that additional records may be obtained from 
Beltone, a company he purchased a set of hearing aids from.  
It does not appear that these records have been requested.  
Appropriate action is therefore necessary to fully assist the 
veteran.   See generally 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the veteran to obtain 
appropriately completed release forms and 
then any pertinent records from BMSF 
railroad and Beltone, which were 
identified by the veteran at the April 
2008 Board hearing.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims file 
in conformance with 38 C.F.R. § 3.159.  

2.  Review the expanded record, to 
include the veteran's medical records.  
After undertaking any further 
development which may be deemed 
necessary, readjudicate the claim for 
service connection.  Unless the benefit 
sought is granted, the veteran should 
be furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
